Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on June 21, 2022.
Claims 1-6, 8-10, 12-17 and 19-20 are currently pending.  Claims 10, 14 and 15 have been amended.  Claims 7, 11 and 18 have been canceled. Entry of this amendment is accepted and made of record.
Allowable Subject Matter
Claims 1-6, 8-10, 12-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments presented by the applicant were persuasive, thus the 35 USC 103 rejections applied to this application has been withdrawn.
Regarding claim 1, the closest prior art Ye et al. (US 6820028) (hereinafter Ye), Voles (US 4996428) (hereinafter Voles), Sun et al. (US 2014/0192840) (hereinafter Sun) and Choi et al. (US 8531580) (hereinafter Choi) alone or in combination fails to teach or render obvious the invention as claimed.  The specific limitations of a thermal monitor comprising: at least one camera positioned on the top surface of the substrate and at least one camera positioned on the bottom surface of the substrate; a wireless communication controller; and a battery connected to the plurality of cameras and the wireless communication controller, wherein the thermal monitor has a total thickness less than about 1 inch of claim 1, when combined with the limitations of a substrate having a top surface and a bottom surface; a plurality of cameras positioned on the substrate, each camera configured to obtain a thermal image of a field of view, at least one field of view oriented in a different direction relative to the substrate than at least one other field of vie also in claim 1, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-6 and 8-9. The Examiner cannot find the specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than Applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 10, the closest prior art Ye, Voles, Sun and Falcone et al. (US 2014/0374602) (hereinafter Falcone) alone or in combination fails to teach or render obvious the invention as claimed.  The specific limitations of a thermal monitor comprising: at least one camera positioned on each of the top surface, the sidewall, and the bottom surface of the substrate, the plurality of camera configured to obtain a thermal image of a field of view; a wireless communication controller; a battery connected to the camera and the wireless communication controller; and a microcontroller connected to the camera, the wireless communication controller, and the battery of claim 10, when combined with the limitations of a substrate having a top surface, a sidewall, and a bottom surface; a plurality of high resolution thermal imaging camera also in claim 10, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 10, 12-17 and 19. The Examiner cannot find the specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than Applicant’s own reasoning to fully encompass the current pending claims.
Regarding claim 20, the closest prior art Ye, Steinhauser (WO 2016/069808) (hereinafter Steinhauser), Buchberger (US 20150060013 ) (hereinafter Buchberger), Litwin (US 2004/0086021) (hereinafter Litwin), Sadighi et al. (US 7233841) (hereinafter Sadighi) alone or in combination fails to teach or render obvious the invention as claimed.  The specific limitations of a thermal monitor comprising: at least one camera positioned on the top surface and at least one camera positioned on the bottom surface, each of the cameras producing a high resolution color gradient thermal image representative of temperature variations, each of the cameras having a field of view, the fields of view of the cameras overlapping to provide a complete image with at least one field of view oriented in a different direction relative to the substrate than at least one other field of view; a wireless communication controller configured to communicate through one or more of a wi-fi or Bluetooth standard; a battery connected to the plurality of cameras and the wireless communication controller; and a microcontroller connected to the wireless communication controller, the plurality of camera and the battery, the microcontroller configured to analyze or process data received from the plurality of cameras, transmit the processed data through the wireless communication controller, and form a three-dimensional temperature map, wherein the thermal monitor has a total thickness less than about 1 inch, and the plurality of cameras, battery and wireless communication controller operable at temperatures in a range of about 100 °C to about 500 °C of claim 20, when combined with the limitations of a substrate having a top surface and a bottom surface; a plurality of cameras positioned on the substrate also in claim 20, distinguish the present invention from the prior art.
Hence the prior art of record fails to teach the invention as set forth in claim 20. The Examiner cannot find the specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than Applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855